Title: To George Washington from Major General Stirling, 3 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            [Paramus, N.J., 3 October 1778] Saturday Morng 8 oClo.
          
          Two more deserters from the 15th Regt they tell the Same Story of the twelve Regts going to the West Indies and that the Embarkation is to take place on Tuesday Next. General Woodford has received your Excellency’s letter of the 30th. a drago[o]n of the 16th Came in Also yesterday Evening, several other deserters are Come in at Clarks Town. I am your Excellency’s most Obt Humble Servt
          
            Stirling,
          
        